RI INAL
         Jfn tbe Wniteb ~tates ~ourt of jfeberal ~laitns
                                          No. 17-973C
                                  (Filed: December 13, 2017)                       FILED
                                            )                                    DEC t 3 2017
CLAUDE PHILLIP VINCENT,                     )
                                            )                                 F~o~,fOURT OF
                                                                                    AL CLAIMS
                     Plaintiff,             )
                                            )      Motion to Dismiss, RCFC 12(b)(l);
v.                                          )      No Jurisdiction Over Tort, Due
                                            )      Process and Criminal Claims; Transfer
THE UNITED STATES,                          )      Not Permitted by Law.
                                            )
                     Defendant.             )
                                            )
~~~~~~~~~~~~~~)

Claude Phillip Vincent, Kernersville, NC, pro se.

David A. Levitt, Trial Attorney, with whom were Chad A. Readier, Acting Assistant
Attorney General, Robert E. Kirschman, Jr., Director, Deborah A. Bynum, Assistant
Director, Commercial Litigation Branch, Civil Division, United States Department of
Justice, Washington, DC, for defendant.

                                           OPINION

CAMPBELL-SMITH, Judge.

       The court has before it plaintiffs motion for leave to proceed in forma pauperis,
filed September 1, 2017, as well as defendant's motion to dismiss, also filed September 1,
2017, which is brought pursuant to Rule l 2(b)( 1) of the Rules of the United States Court
of Federal Claims (RCFC). Pl. 's Mot., ECF No. 7; Def. 's Mot., ECF No. 8. 1 As regards
defendant's dispositive motion, plaintiff has filed a response brief, ECF No. 9, and
defendant has filed a reply brief, ECF No. 10. For the reasons stated below, defendant's
motion is GRANTED, and plaintiffs motion is GRANTED for the limited purpose of
determining this court's jurisdiction over Mr. Vincent's claims.



        All document references and page citations are to the electronic record preserved
in the court's Case Management/Electronic Case Files (CM/ECF) system.




                            7017 1450 DODO 1346 05 39
I.      Background2

       Plaintiffs complaint alleges that he was not allowed to participate in a hearing
held by the Board of Veterans' Appeals (Board) on April 18, 2016 regarding his
disability benefits. See Comp!., ECF No. 1 at 4. Flowing from the actions of the Board,
the complaint identifies a number of violations of federal criminal and civil rights
statutes, deprivation of due process, and torts committed by employees of the Board or
other units of the Department of Veterans Affairs. Id. at 1. The prayer for relief
contained in the complaint is a succinct recitation of Mr. Vincent's claims:

        WHEREFORE, the demand for judgment of$900,000.00 should be
        awarded against the United States due to these acts of misconduct of these
        US Department of VA employees in their official roles and put an end to
        these criminal violations of law. There has been two different hearings
        conducted by the VBA in my absence Jan 2016 and April 2016. The 2nd
        hearing is the reason for the 2nd Tort Claim. The hearing held in April
        2016 has the same docket number.

Id. at 3.

II.     Analysis

        A.    Plaintiffs Motion to Proceed In Forma Pauperis

       The court rejected Mr. Vincent's first request to proceed in forma pauperis, ECF
No. 3, because the application lacked essential information. See Order, ECF No. 5.
Plaintiff submitted a second application which supplied the missing information. ECF
No. 7. The court finds that Mr. Vincent has shown sufficient economic hardship to
proceed in forma pauperis for the limited purpose of determining the court's jurisdiction
over his suit.

        B.    Jurisdictional Analysis3

        The complaint seeks compensation for actions taken by government officials
responsible for the administration of Mr. Vincent's veterans benefits, under a variety of
legal theories. The claims presented in the complaint, however, are not within the

2      The facts recited here are taken from the complaint and the documents attached
thereto, as well as from the facts alleged in plaintiffs response brief and that briefs
exhibits. See ECF Nos. 1, 9.
3      Because plaintiff concedes that there is no jurisdiction in this court for his suit, the
court has omitted any discussion of the standard of review for jurisdictional challenges to
a pro se complaint.


                                               2
jurisdiction of this court. The court briefly addresses the relevant limits on this court's
jurisdiction.

       This court has no jurisdiction over tort claims. See 28 U.S.C. § 1491(a)(l) (2012)
(limiting this court's jurisdiction to "cases not sounding in tort"). Nor does this court
have jurisdiction over violations of criminal law. Campbell v. United States, 229 Ct. Cl.
706, 707 (1981). Further, actions for civil rights violations brought under 42 U.S.C.
§ 1983 (2012) cannot be heard by this court . .!:h.&, Marlin v. United States, 63 Fed. Cl.
475, 476 (2005) (citations omitted). Finally, this court has no jurisdiction over claims
assetting the violation of due process rights, such as those guaranteed by the Due Process
Clause of the Fifth Amendment to the United States Constitution. Joshua v. United
States, 17 F.3d 378, 379 (Fed. Cir. 1994). As the government argues in its motion to
dismiss, ECF No. 8, plaintiffs claims are not within the jurisdiction of this coutt.

       C.     Transfer

        In Mr. Vincent's response brief, he acknowledges that this court does not possess
jurisdiction over his claims. See ECF No. 9 at 2. Plaintiff asserts that his suit "belongs"
in a federal district court, and states that he "would appreciate the opportunity to file this
complaint in the US District Court ... [either through] transfer or refiling." Id. Because
the court agrees with the parties that there is no jurisdiction over plaintiffs claims in this
court, the only remaining question to resolve is whether the court should transfer this suit
to a district court.

      This court has the power to transfer cases to a federal district court pursuant to 28
u.s.c. § 1631 (2012):
       Whenever a civil action is filed in a court as defined in section 610 of this
       title or an appeal, including a petition for review of administrative action, is
       noticed for or filed with such a coutt and that court finds that there is a want
       of jurisdiction, the court shall, if it is in the interest of justice, transfer such
       action or appeal to any other such court in which the action or appeal could
       have been brought at the time it was filed or noticed, and the action or
       appeal shall proceed as if it had been filed in or noticed for the court to
       which it is transferred on the date upon which it was actually filed in or
       noticed for the court from which it is transferred.




                                                3
Id. (emphasis added). Claims of the type Mr. Vincent has brought here, however, cannot
be heard in a federal district court because Congress has specifically assigned such claims
to the United States Court of Appeals for Veterans Claims (CAVC). Addington v. United
States, 94 Fed. Cl. 779, 783-84 (2010); Davis v. United States, 36 Fed. Cl. 556, 559
(1996). Further, this court cannot transfer a suit to the CAVC. Jackson v. United States,
80 Fed. Cl. 560, 566 (2008). Thus, this court cannot transfer Mr. Vincent's claims to
either a federal district court or to the CA VC.


III.   Conclusion

       For the reasons stated in this opinion, plaintiffs claims must be dismissed for lack
of subject matter jurisdiction under RCFC 12(b)(1 ). In addition, transfer of Mr.
Vincent's claims is not permitted by law. Accordingly,

       (1)    The court GRANTS plaintiffs application for leave to proceed in forma
              pauperis, ECF No. 7, filed September 1, 2017, for the limited purpose of
              determining this court's jurisdiction over plaintiffs suit;

       (2)    Defendant's motion to dismiss, ECF No. 8, filed September 1, 2017, is
              GRANTED; and

       (3)    The Clerk of the Court shall ENTER final judgment for defendant,
              DISMISSING plaintiffs complaint for lack of subject matter jurisdiction,
              without prejudice.

       IT IS SO ORDERED.




                                             4